Citation Nr: 1211697	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  05-08 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a bilateral foot disability.  

3.  Entitlement to service connection for a bilateral leg disability.  

4.  Entitlement to service connection for a bilateral hip disability.  

5.  Entitlement to service connection for a liver disorder due to alcohol abuse, claimed as secondary to service-connected post traumatic stress disorder (PTSD).  

6.  Entitlement to service connection for a respiratory disorder, including asthma and chronic obstructive pulmonary disease (COPD), claimed as due to herbicide exposure.  

7.  Entitlement to service connection for a thyroid disorder, to include as due to herbicide exposure.  

8.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.  

9.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.  

10.  Entitlement to service connection for arthritis.  

11.  Entitlement to an initial evaluation in excess of 30 percent for post traumatic stress disorder (PTSD) from July 25, 2002, and an evaluation in excess of 50 percent from December 18, 2008.  

12.  Entitlement to an increase in the 20 percent evaluation currently assigned for bilateral defective hearing.  

13.  Entitlement to an increase in the 10 percent evaluation currently assigned for tinnitus.  

14.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from February 1966 to February 1970 and from July 1970 to July 1973.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision which granted service connection for PTSD and assigned a 30 percent evaluation; effective from July 25, 2002, and denied service connection for remaining claims for service connection and TDIU, and a September 2005 decision which denied increased ratings for bilateral defective hearing and tinnitus.  The Board remanded the appeal for additional development in May 2007.  A hearing before the undersigned at the RO was held in September 2011.  By rating action in July 2011, the RO assigned an increased rating to 50 percent for PTSD; effective from December 18, 2008, the date of a VA examination report.  

Additionally, it should be noted that while the May 2007 Board remand indicated that all of the claims for service connection were described as due to herbicide exposure, the Veteran clarified at the hearing in September 2011 that only the claims for a skin disorder, hypertension, thyroid disorder, and respiratory disorder were due to herbicide exposure, and that the claim for a liver disorder was due to alcohol abuse secondary to his PTSD.  Accordingly, the issues have been restated to reflect the appropriate adjudicatory considerations of the Veteran's appeal.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issues addressed in this decision have been obtained by VA.  

2.  A low back and bilateral foot, leg, and hip disabilities and arthritis were not present in service or until many years thereafter, and there is no competent or probative evidence that any current disability is related to service or any incident therein.  

3.  The preponderance of the evidence shows that the Veteran does not have a liver disorder that is related to service or that is causally or etiologically related to, or aggravated by his PTSD.  

4.  A respiratory disorder, including COPD and asthma, thyroid disorder, skin disorder and hypertension were not present in service or until many years thereafter, and there is no competent evidence of a causal connection between the claimed disabilities and military service or any incident therein, to include any exposure to herbicide agents.  

5.  Since service connection was established, the Veteran's symptoms for PTSD are productive of occupational and social impairment with reduced reliability and productivity, due to various symptoms.  

6.  During the pendency of the appeal, the Veteran's defective hearing was manifested by no greater than level I hearing loss in the right ear and level III hearing loss in the left ear.  

7.  The 10 percent evaluation currently assigned for tinnitus is the maximum rating authorized under Diagnostic Code 6260, and there no credible evidence that the Veteran's disability is so exceptional or unusual as to render impractical the application of the regular schedular standards.  

8.  The Veteran's service-connected disabilities include PTSD, rated 50 percent disabling, defective hearing, rated 20 percent disabling, and tinnitus, rated 10 percent disabling for a combined 60 percent rating.  

9.  The Veteran has two years of college education and has occupational experience as a meat cutter; he reportedly last worked in 2002.  

10.  The Veteran's service-connected disabilities are not shown to preclude him from securing and following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a low back disability due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  

2.  The Veteran does not have a bilateral foot disability due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  

3.  The Veteran does not have a bilateral leg disability due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  

4.  The Veteran does not have a bilateral hip disability due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  

5.  The Veteran does not have a liver disorder due to disease or injury which was incurred in or aggravated by service, nor is any current liver disorder proximately due to or aggravated by service-connected PTSD.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011).  

6.  The Veteran does not have a respiratory disorder, including COPD or asthma due to disease or injury which was incurred in or aggravated by service, nor may such disability be presumed to have been incurred during service as a result of herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011).  

7.  The Veteran does not have a thyroid disorder due to disease or injury which was incurred in or aggravated by service, nor may such disability be presumed to have been incurred during service as a result of herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011).  

8.  The Veteran does not have hypertension due to disease or injury which was incurred in or aggravated by service, nor may such disability be presumed to have been incurred during service including as a result of herbicide exposure.   38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011).  

9.  A skin disorder was not incurred in or aggravated by service, nor may such disability be presumed to have been incurred as a result of herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011).  

10.  The Veteran does not have arthritis due to disease or injury which was incurred in or aggravated by service, nor may such disability be presumed to have been incurred during service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  

11.  The criteria for an initial evaluation of 50 percent, and no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Part 4, Diagnostic Codes 9411-9440 (2011).  

12.  The criteria for an evaluation in excess of 20 percent for bilateral defective hearing are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2011).  

13.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1-4.14, 4.87 Diagnostic Code 6260 (2011); Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006).  

14.  The criteria for a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.3, 4.16 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5106, 5107, 5126; 38 C.F.R. § 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, letters dated in August 2002 (PTSD), November 2003 (issues 1-10, 14), and June 2005 (increased rating claims), addressed the duty to notify provisions of VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

With respect to the duty to assist in this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and VA and private medical records from 1998 to the present were obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of the appeal and testified at a hearing at the RO before the undersigned in September 2011.  

Concerning the claims regarding a respiratory disorder, skin disorder, thyroid disorder, arthritis and hypertension, the Board concludes that an examination is not needed because there is no competent evidence establishing an in-service event, injury or disease relevant to the claims, including on a presumptive basis, and no competent evidence indicating that any current disability may be related to the Veteran's military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  See also 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  In other words, absent such evidence, the Board finds that it is unnecessary to require the Veteran to report for a VA medical examination or to ask a medical expert to review the record because any examination or medical opinion could not provide probative evidence of the incurrence of the claimed disability in service.  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and hypertension or arthritis is manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed to a herbicide agent during such service, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116.  The following diseases shall be presumed service connected if manifested to a degree of 10 percent at any time after service if a Veteran was exposed to a herbicide agent during active military, naval, or air service, and the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, and provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied, [for chloracne or other acneform disease consistent with chloracne, the disease must be manifest to a degree of 10 percent or more within a year after the last date of exposure.  38 C.F.R. § 3.307(a)(6)(ii)]:   AL amyloidosis, chloracne or other acne form disease consistent with chloracne; Type II diabetes mellitus; Hodgkin's disease; ischemic heart disease, all chronic B-cell leukemias, multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), 

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  




Contentions

The Veteran asserts, in essence, that service connection should be established for the disabilities at issue on appeal because he was a combat Veteran who served in Vietnam and believes that the claimed disabilities were due either to the physical demands of service and the living conditions he had to endure in Vietnam or to exposure to herbicides.  Concerning his claim for a low back disability, he testified that he had to dive into foxholes during enemy attacks, carry a heavy M-60 machine gun and on one occasion, was blow into the air and onto his back during a rocket attack.  The Veteran testified that he believed that his current foot problems were due to wearing boots that were a size and a half to small, and that he has additional skin problems on his feet because they were always wet, particularly during the monsoon season.  He testified that he was treated for foot problems during service, but could not recall any specific details of his treatment.  

As to his hypertension, respiratory disorders and skin problems, the Veteran testified that he couldn't recall when he was first treated for these maladies but believed that they may be due to exposure to herbicides.  The Veteran contends that his liver disorder was due to chronic alcohol abuse, which he consumed in order to deal with his PTSD symptoms.  The Veteran's testimony concerning the claims for a bilateral hip disability and arthritis was somewhat vague, though he seemed to indicate that they were due to the physical demands of military service.  The Veteran offered no specific testimony concerning the claim for a bilateral leg disability, although other correspondence in the record seems to indicate that the underlying disability involved a skin disorder on the legs.  

As to the Veteran's contentions, while he is competent to provide evidence of visible symptoms, he is not competent to provide evidence that requires medical knowledge, such as the question of medical causation or the etiology of the disabilities presented in this case.  Savage v. Gober, 10 Vet. App. 488, 495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony is not competent to establish, and therefore not probative of, a medical nexus).  

Low Back 

In this case, the STRs are completely silent for any complaints, injury, treatment, abnormalities or diagnosis relating to the back.  His spine was clinically evaluated as normal when he separated from service in February 1970, and again in July 1973.  Furthermore, when examined for VA purposes in 1998 in connection with an Agent Orange exposure evaluation, the Veteran made no mention of back problems, and no pertinent abnormalities were noted on examination.  

A private record dated in 2003, showed the Veteran reported a 20 year history of back pain radiating into his right lower extremity, and that it began when he was lifting a heavy box, and felt a pop.  

In connection with this current claim, the Veteran's back was examined for VA purposes in February 2009.  The report reflects the examiner reviewed the claims file and a detailed description of the Veteran's complaints and medical history.  The Veteran reported that he injured his back twice in Vietnam, once by flying debris and the other time running to avoid incoming rocket fire.  The Veteran reported that he did not have any back problems from either incident and did not seek medical attention.  He said that he worked as a meat cutter for 35 years, which required heavy lifting, and that his back pain began about 12 to 15 years ago.  He reported symptomatic treatment, and said that his back discomfort gradually worsened over the years.  His described his back pain as off and on, and mainly at the top of the left buttock.  X-ray studies showed no evidence of scoliosis and the disc spaces were well maintained.  There was some lumbar lordosis and osteophytes on the anterior aspect between L3-4 and L4-5 vertebra.  The examiner opined that the Veteran's current low back disability was less likely than not related to the reported traumas in service and was more likely due to normal stress on the back and obesity.  The examiner noted that there was no evidence of any back problems in service, including at the time of separation from service, or until some 20 years after service, and that the reported trauma in service was of the type that would heal and leave no stigmata.  Given the absence of any chronic back problems or treatment for some 20 years after service and the fact that the Veteran was moderately obese, the examiner opined that his current low back disability was not related to any incident in service.  

With respect to the Veteran's contentions that he injured his back during combat, the Board has considered application of the provisions of 38 U.S.C.A. § 1154 on the basis that he was a combat veteran.  Specifically, VA regulations provide that satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection, if the evidence is consistent with the circumstances, conditions, or hardship of such service even if there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

However, it should be noted that § 1154, does not mandate that any combat veteran will be granted service connection for any disability claimed as having been incurred during service.  Rather, it allows for consideration of lay evidence to establish that a particular disease or injury occurred during service.  The Veteran must still provide evidence of a current disability and evidence establishing a nexus between the claimed disability and service.  

In this case, while the Veteran asserted that he was knocked onto his back during a rocket attack in Vietnam, he testified that he did not require any medical attention and did not suffer any specific back injury.  He also reported that he had to carry heavy equipment and had to jump into foxholes during other rocket attacks and believes that his current back problems could be related to those incidents.  

While the Veteran is competent to report his experiences, he is not competent to provide evidence that requires medical knowledge.  Espiritu, 2 Vet. App. 492 (1992); Barr, 21 Vet. App. 303, (2007); Bostain, 11 Vet. App. 124, 127 (1998) (lay testimony is not competent to establish, and therefore not probative of, a medical nexus).  Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Here, the STRs were completely silent for any complaints, treatment or diagnosis for any back problems during either period of service, and the Veteran specifically denied any back problems on his re-enlistment examination in July 1970, (after his combat enlistment).  Further, in other treatment records he dated the onset of his back problems to lifting a heavy object in the early 1980's, and he was afforded a VA examination in February 2009 to determine whether any current low back disability was related to his reported history of back trauma in service, which the examiner concluded was not the case.  Thus, while accepting the Veteran injured his back during combat as he described, any implied contention of chronic problems since then is contradicted by subsequent service and post service medical records and the Veteran's own words.  Therefore, the Board does not find any such contention credible and of no probative value.  

In this case, the Board finds that VA opinion persuasive, as it was based on a thorough review of the claims file and included a discussion of all relevant facts.  The examiner offered a rational and plausible explanation for concluding that the Veteran's current low back disability was not related to service.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.)  Furthermore, the Veteran has not provided any evidence to rebut that opinion.  Accordingly, the Board concludes the greater weight of the evidence is against the claim for service connection for a low back disability, and the appeal is denied.  

Bilateral (orthopedic) Foot Disability

The service treatment records are silent as to the presence of any foot complaints, with the 1970 and 1973 separation examination reports showing the feet were normal upon clinical evaluation.  In 1998, in connection with an Agent Orange survey examination conducted by VA, the Veteran mentioned he had multiple hospitalizations as a child for juvenile arthritis from birth to about age 11, and that he was unable to walk well until about age 7 or 8.  However, he did not explicitly link this to problems with his feet.  The examiner simply noted the presence of claw toes of digits 2, 3 and 4 bilaterally.  

Subsequent private records show the Veteran was seen for bilateral foot pain in December 2001.  At that time, he reported a history of right foot fracture, and said that his foot pain had worsened during the previous five years.  The same month, the Veteran underwent arthroplasty of the interphalangeal joints, capsulotomy of the metatarsophalangeal joints, and extensor tendon lengthening of the second through the fifth toes, bilaterally.  

In June 2011, the Veteran's feet were examined for VA purposes.  At that time, the Veteran reported that his foot problems began in boot camp in 1966, due to tightly fitting boots, and that it was further aggravated by walking for extended periods of time in muddy water and road marches.  The Veteran denied any specific trauma to his feet and said that his pain was constant with intermittent episodes of weakness, stiffness, swelling, warmth, redness and fatigue.  The examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints, medical history and findings on examination.  The examiner noted that the STRs, including his separation examinations showed no complaints, treatment or abnormalities of the feet, and that the first evidence of any foot problems was shown on VA examination in 1998, and showed claw toes involving the second through the fifth digits.  Examination of the feet showed dry skin, calluses, and post surgical scars, but no tinea pedis, onychomycosis or edema.  The diagnoses included calluses and post hammertoe surgery, bilaterally.  The examiner opined that the Veteran's current foot problems were less likely than not related to service, including any unrecorded trauma in service.  

While the Veteran believes that his current foot problems are related to service, he has not submitted any competent evidence to support that assertion.  As to his testimony that he was issued boots that were a size and a half too small and that he just got used to wearing them, the Board finds the assertion incredulous.  That he could even get his foot into a boot that was a size and a half too small is difficult to believe, let alone, get used to them.  However, assuming for the sake of argument that he was somehow able to wear boots that were a size and a half too small, it is not realistic to believe that he would not develop blisters or other foot problems from the physical demands of basic training or at any time during service and not seek medical attention or, at the very least, report a history of foot problems at the time of service separation in February 1970.  

In this regard, not only were the STRs completely silent for any complaints, treatment or abnormalities for any foot problems during service, but the Veteran specifically denied any foot problems at the time of his re-enlistment examination for his second period of service in July 1970.  Under the circumstances, the Board finds that the Veteran's current contentions of foot problems since 1967 is not only inconsistent with his statements made during service, but is contradicted by the STRs and is not believable.  

Additionally, the VA examiner in June 2011 considered the Veteran's assertions that he wore tight fitting boots in service, but concluded that it was less likely than not that any current foot disability was related to service or to any unrecorded trauma in service.  As the Veteran has not offered any credible or persuasive evidence to rebut the VA opinion, and there is no competent evidence of an orthopedic foot problem linked to prolonged wet feet in service, the Board finds that the greater weight of the evidence is against the claim.  Accordingly, service connection for bilateral foot disability is denied.  

Bilateral Leg and Hips

Again the STR's reflect no pertinent findings or complaints, and none were recorded in the report of the examination VA conducted in 1998.  Indeed, when undergoing a VA examination in connection with his appeal in February 2009, the examiner indicated the Veteran did not have specific hip or leg problems, but considered the Veteran's complaints to be related to left buttock complaints which were elicited in the context of the Veteran's current back complaints narrative.  Thus, there is no probative evidence of current disability of the hips and legs.  

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the Court held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability."  

As the Veteran was not shown to have a bilateral leg or hip disability in service or at present, and no competent evidence suggesting that any such claimed disability is related to service or any incident therein, there is no basis for a favorable disposition of the Veteran's claims.  

Liver Disorder

No liver problems are noted in the STR's and none were noted when the Veteran was examined by VA in 1998.  A VA liver examination in December 2008, noted that a VA abdominal and pelvic scan in October 2002 showed a normal size liver, a small calcified granuloma, normal spleen and no ascites.  A repeat scan in June 2003 showed interval development of fatty liver and an unchanged calcified granuloma.  Additional laboratory studies were essentially within normal limits.  The examiner opined that the Veteran's fatty liver infiltrates were most likely due to his history of heavy alcohol dependence, and that there was no evidence of cirrhosis of the liver.  The examiner stated that deferred to the psychiatric examiner for an opinion as to whether the Veteran's alcohol dependence was related to his PTSD.  

When examined by VA psychiatric services in December 2008, the examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints, medical history including his self-reported description of alcohol use, and the findings on examination.  The examiner noted that current laboratory studies showed no increase in liver enzymes or other liver related abnormalities and no evidence of cirrhosis.  

Concerning his alcohol abuse, the examiner stated that the Veteran's history was quite sketchy and that he tended to minimize his history of alcohol use, stating that he stopped drinking on more than one occasion since his discharge from service, and that he had no difficulty whatsoever in doing so.  The Veteran denied any history of hospitalizations or specific treatment for his drinking, and did not report any persistent desire or unsuccessful efforts to cut down on his consumption or of spending any significant time obtaining alcohol, and did not report that social, occupational or recreational activities were foregone in favor of alcohol consumption.  Based on the Veteran's reported history and medical findings, the examiner opined that the more appropriate diagnosis was alcohol abuse rather than alcohol dependence.  

The examiner also noted that while the Veteran reported that he started drinking in service, his described his subsequent consumption as sporadic and stated that he was able to stop for periods up to two years without any difficulty.  She also noted that while the Veteran reported that his consumption in service was to "calm his nerves," he reported that his subsequent consumption was to mitigate his physical pain.  Based on her review of the evidentiary record and interview with the Veteran, the examiner opined that the Veteran's alcohol abuse was less likely than not related to his PTSD.  

Thus, the record shows the Veteran's liver has fatty infiltrates and a small calcified granuloma, but he has not exhibited any liver dysfunction.  That is, all other diagnostic studies have been essentially within normal limits and failed to show any evidence of liver damage or any impairment of liver function.  The Veteran is not shown to have cirrhosis of the liver or hepatitis, has not required hospitalization or treatment for any liver problems, and does not have any current impairment associated with a liver disorder.  

Additionally, while a VA physician related the abnormal liver findings (fatty infiltrates and granuloma) to the Veteran's history of alcohol consumption, a VA psychiatric examiner opined that the Veteran's alcohol abuse was not related to his PTSD.  The examiner indicated that while the Veteran's drinking in service and shortly thereafter may have been a means of self-medication, she noted that he had multiple periods of abstinence without any residual problems or difficulties after service.  The examiner concluded that the Veteran did not manifest any signs or symptoms of alcohol addiction and that his subsequent consumption for pain relief due to his physical disabilities and his periodic, voluntary abstinence suggested that his alcohol abuse was less likely related to his PTSD.  

The Board finds the VA psychiatric opinion most persuasive, as it was based on a thorough review of all of the evidence of record.  The examiner included a discussion of all relevant facts, and offered a rational and plausible explanation for concluding that the Veteran's history of alcohol abuse was not related to his PTSD.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995); see also Preteen v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.)  Thus, there is no basis to link any liver disorder to service or service connected disability.  

Consideration has been given to the statement from a private physician, dated in June 2010, to the effect that he has "been able to connect [the Veteran's] alcoholism right after he returned from the war" and that it was "directly connected to the trauma in Vietnam."  For the following reasons, however, the Board finds that the statement is of little probative value concerning the liver disorder claim, and declines to assign it any evidentiary weight.  

As noted above, the VA examiner acknowledged the Veteran's alcohol abuse in service and immediately thereafter was most likely associated with his traumatic experiences in Vietnam.  Thus, the private opinion merely echoes the same assessment as to his early alcohol abuse.  However, the VA examiner pointed out that the Veteran had several periods of abstinence thereafter, without any evidence of withdrawals or other associated problems, and that he also reported drinking in his later years for pain relief from his multiple nonservice-connected disabilities.  When viewed in its entirety, the VA examiner concluded that the Veteran's alcohol abuse was not related to his PTSD.  Since the private opinion was limited in scope and did not address the Veteran's entire history of alcohol abuse or offer any opinion concerning the underlying claim for a liver disorder, the Board finds that the private opinion is of little probative value.  

Finally, the Board notes that while the Veteran contends that he was told he had cirrhosis of the liver by some unidentified healthcare provider years ago, there is no diagnostic evidence of a current liver disorder other than fatty infiltrates and a small calcified granuloma.  There is no evidence of cirrhosis of the liver or any other liver disease or disorder, and none of the enumerated medical findings have been linked by competent evidence to service.  As the Veteran's alcohol abuse also is not shown to be causally related to his service-connected PTSD, there is no basis to relate the current liver findings to service or a service-connected disability, and this aspect of the appeal is denied.   

Respiratory Disorder 

The STR's show no entries reflecting respiratory related complaints for findings, and when examined by VA in 1998, in connection with an Agent Orange examination, no respiratory abnormalities were noted.  No later record links any such current disorder to service, and COPD and asthma are not among the disabilities for which service connection may be presumed for those exposed to herbicides.  Accordingly, there is no basis to grant service connection for a respiratory disorder.  

Thyroid Disorder 

The Veteran was not shown to have any signs or symptoms of a thyroid disorder in service or until some 25 years after service, although the specific date of onset of the Veteran's thyroid disorder is not entirely clear.  ( He reported to a private physician in 2003, that he was first diagnosed with hypothyroidism in 2003, yet a history of hypothyroidism was recorded on a VA treatment note in 1999.)  In any event, there is no probative evidence relating the Veteran's thyroid disorder to service, nor is hypothyroidism one of the disabilities for which service connection is presumed for those exposed to herbicides during service.  Accordingly, there is no basis to grant service connection.  

Hypertension

The presence of hypertension was not noted in any STR, or when he was examined by VA in 1998.  VA treatment records show the Veteran was first diagnosed to have hypertension in 2004, approximately 30 years after service.  No probative evidence links hypertension to service, and it is not among the disabilities for which service connection is presumed for those exposed to herbicides during service.  Accordingly, there is no basis to grant service connection.  

Skin Disorder

The Veteran's STR's from both periods of service, show no complaints or findings of any skin disorder.  He specifically denied having had any skin disease when re-enlisting in 1970.  When examined by VA in 1998, the Veteran reported a history of intense itching on various parts of his body beginning in service in 1967, and said that he would sometimes break out in a rash on his back, legs and ankles.  The itching was not always associated with a rash, but usually preceded it, and he said that he was told by a pharmacist some time after service that it looked like ringworm.  The Veteran said that he could not recall if he ever sought medical attention for his skin problem in service, but did seek treatment after service, though he could not recall when or where, or what the diagnosis was.  He said that his last outbreak was three or four years earlier, but that he did not seek medical attention at that time and could not estimate the frequency of occurrences.  The Veteran made no mention of any skin problems of the feet.  Inspection revealed there was only a small reddened area behind the right knee with a few scattered pimples, with the anterior portion of the legs appearing dry and flaky.  Significantly, however, the examiner noted that this represented a clinically negative examination.  

A VA outpatient note in October 2009 showed a three year history of hand dermatitis, likely irritated by allergic contact component and exacerbated by hand washing and irritant dermatitis.  When seen by VA dermatology in February 2010, the Veteran reported that he thought his hand dermatitis was initially caused by driving with his hands on a hot steering wheel "that was melting."  The Veteran also reported that he worked as a meat cutter until 2000, and that he used to clean with multiple disinfectants.  He said that his shoes were wet everyday from the cleaning solution, and that this was when his current foot problems began.  The Veteran repeated the same medical history when treated by VA dermatology in August 2010.  The diagnoses at that time included chronic hand dermatitis versus acquired keratoderma - no evidence of active dermatitis currently, appears more like hyperkeratosis on central palms with some fissuring, and calluses on feet.  

A VA foot examination in June 2011, revealed only dry skin, calluses, and post surgical scars, but no tinea pedis, onychomycosis or edema.  

The Veteran testified that he had skin problems on his feet because they were always wet from walking in waste deep blood and water around his base camp during the monsoon season.  He also testified that he had other skin problems in Vietnam, primarily on his legs but also on his arms and head and that it has been a chronic problem ever since service.  

In this regard, the Board notes that while the Veteran claims to have had chronic, recurring skin problems since his first tour of duty in Vietnam in 1967, the STRs are completely silent for any complaints, treatment, abnormalities or diagnosis during either period of service.  In fact, on a RMH for enlistment for his second period of service in July 1970, the Veteran specifically denied any skin problems or foot trouble, and no pertinent abnormalities were noted on examination at that time, or on subsequent service examinations in July 1972 and July 1973.  

Furthermore, the Veteran was not shown to have a skin disease on a VA Agent Orange examination in March 1998.  While he was noted to have some dry, flaky skin on his legs and a small reddened area with a few scattered pimples behind the right knee at that time, the examiner stated that the findings were not indicative of a clinically significant skin disorder.  It is also significant to note, that the Veteran was not shown to have any skin problems involving his feet or hands at that time, nor did he report any such problems.  Thus, the Board does not consider the Veteran's medical history of chronic skin problems since the 1960's, credible.  

The first documented evidence of a skin disorder of the hands and feet was decades after service, and although the treatment notes did not indicate the etiology of the Veteran's dermatitis of the hands or tinea pedis of the feet at that time, the Veteran reported in February 2010, that his skin problems on his feet started when his shoes were constantly wet from disinfectants while working as a meat cutter for 35 years, and that the skin problems on his hands started after gripping a hot steering wheel many years after service.  The inconsistency in the medical history the Veteran provides reduces the credibility of that history and eliminates its probative value.  In the absence of any complaints, findings or diagnosis of a skin disorder in service or until so many years after service, and no credible evidence relating any current skin disorder to service, the Board finds no basis for a favorable disposition of the skin disorder claim.  

In reaching this decision, the Board notes that none of the skin disorders diagnosed in the record is of the sort presumptively linked to herbicide exposure in service.  Accordingly, those presumptive provisions are not applicable to this aspect of the Veteran's appeal.   

Arthritis

The STR's are completely silent as to any complaints or findings of arthritis.  Furthermore, the Veteran made no mention of arthritis complaints at the time of his VA examination in 1998, although he did report multiple hospitalizations for juvenile arthritis until age 11.  A private report dated in 2003 and received from the Social Security Administration in October 2010, showed the Veteran reported a history of multiple joint pains for many years.  He said the pains started in his knees and ankles when he was young and had gradually progressed to all of his joints.  Diffuse arthralgia was the diagnostic impression, but significantly, neither this record nor any other has indicated a link between any relevant current complaints and service.  Similarly, for his part, the Veteran has not identified any particular injury in service, or articulated any specific argument as to why service connection for arthritis should be awarded.  (Indeed, the STR's show the Veteran specifically denied any history of painful joints on enlistment and re-enlistment.)  In this context, the Board does not consider a broad assertion that it is due to the general rigorous nature of military service, to be sufficient to even suggest a minimal nexus as to have the question addressed by competent medical opinion.  Absent a consistent history on the Veteran's part, and absent competent evidence suggesting a connection between the Veteran's current complaints and service or credible complaints until many years after service, the greater weight of the evidence is against this service connection claim.  

Increased Ratings 

The Veteran contends that his PTSD, hearing loss and tinnitus are more severe than is reflected by the ratings currently assigned.  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2011).  

Where PTSD results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating is assigned.  

Where PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating is for assignment.  

Where PTSD results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating is awarded.  

Where PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating is awarded.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  

PTSD

The Veteran contends that his symptoms of PTSD are more severe than is reflected in the 30 and 50 percent evaluations currently assigned.  

Initially, the Board notes that while the Veteran is competent to offer evidence as to the visible symptoms or manifestations of a disease or disability, his belief as to its current severity under pertinent rating criteria or the nature of the service-connected pathology is not probative evidence.  Only someone qualified by knowledge, training, expertise, skill, or education, which the Veteran is not shown by the record to possess, may provide evidence requiring medical knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

As noted above, service connection was established for PTSD by the RO in June 2004.  The Veteran was initially assigned a 30 percent evaluation from the date of receipt of claim on July 25, 2002, and was subsequently increased to 50 percent effective from December 18, 2008, the date of a VA examination report.  The Veteran disagreed with the evaluations assigned and believes that his PTSD warrants an evaluation in excess of 50 percent since the initial grant of service connection.  

The Veteran was afforded a VA QTC examination in April 2004, in connection with his claim of service connection for PTSD.  The Veteran reported trouble sleeping because of nightmares and said that he was irritable and argumentative for many years.  He reported anxiety, fears, nightmares, flashbacks, poor sleep and startled response and was afraid that he might hurt someone.  He said that his symptoms were constant and without remission, and that his ability to perform daily functions was poor.  He was anxious all the time and could not focus or concentrate on things needed for employment or personal living.  He reported that he had a good relationship with his children, siblings and his mother, and that his father died when he was a child.  He said that he did not go out much and that hasn't been able to work since the onset of his psychiatric problems.  

On mental status examination, the Veteran's appearance, hygiene and behavior were appropriate, and he was well oriented.  The examiner noted that his affect and mood were abnormal with a depressed mood, but that his depression did not affect his ability to function independently and effectively.  His communication and speech was within normal limits and there was no evidence of panic attacks, delusions, hallucinations or obsessional rituals.  His thought processes were appropriate, abstract thinking was normal and his memory was within normal limits.  The Veteran denied any suicidal or homicidal ideations.  The examiner commented that the Veteran did not have difficulty performing the activities of daily living or difficulty understanding commands, and posed no threat of persistent danger or injury to himself or others, but that he did have difficulty establishing and maintaining effective work and social relationships because of his PTSD.  The examiner concluded that the Veteran met the criteria for a diagnosis of PTSD related to his service in Vietnam, and assigned a Global Assessment Function score of 50.  

Parenthetically, it should be noted that the QTC examiner did not have the Veteran's claims file to review and indicated that he reviewed only a handful of VA treatment notes from November 1999 to May 2002.  Those notes included very little information in the way of clinical findings and showed that the Veteran was working two jobs as a meat cutter (one full-time and one part-time) until March 2002, when one businesses closed and the other was sold.  The records showed that the Veteran reported thinking about his Vietnam experiences daily and that he was moderately depressed at times, but was optimistic and actively seeking employment.  

At this point, the Board notes that the Veteran's self-reported history of symptoms on the QTC examination were not consistent with the descriptions provided on the all of the other reports of record, including on private psychiatric examinations in 2003 and 2006 in connection with his claim for Social Security disability, as well as on the December 2008 VA examination.  Specifically, on the QTC examination, the Veteran reported that he did not have any significant medical problems since his discharge from service, and that there had been major changes in his social function since the onset of his mental problems.  However, the medical reports of record showed that the Veteran has numerous disabilities that significantly restrict his physical activities and impact negatively on his routine functions of daily living.  On the QTC examination, the Veteran reported persistent, recurrent, distressing dreams and interrupted sleep associated with his wartime experiences; that he can't watch war movies or violent acts on television, and that he avoided stimuli associated with his experiences in Vietnam.  However, when examined by VA in December 2008, the Veteran reported that he had nightmares only "once in a great while" and said that it was not difficult for him to watch war movies.  He also reported that while he sometimes wakes during the night, it was not because of any nightmares.  He said that he was unable to work on his car or around the house because of his physical problems and that he sometime goes to a diner for breakfast because he didn't like to cook.  He visits with a friend a few times a week and occasionally goes fishing, but is limited primarily by his physical disabilities.  

In short, the Board does not consider the QTC report to carry the same probative value as the other evidence of record.  

When examined by VA in December 2008, the examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints, military and medical history and the clinical findings on examination and from the various VA treatment notes of record.  The Veteran described his Vietnam experiences and reported a history of violent behavior since childhood.  The Veteran reported that his symptoms during the first three years after service were the worst, and that he had a lot nightmares and slept with a gun.  He said that things got better after that and that he now has nightmares only once in a while, though he continues to think about his Vietnam experiences daily and has intrusive thoughts triggered by hearing helicopters.  He said that his sleep was not as troubled as in the past, and that he sometimes wakes at night, but not because of war related dreams.  He denied any specific avoidance behavior and said that it wasn't difficult to watch war movies.  He described his relationships with others as possibly strained, but said that it was due more to temper outbursts than emotional numbing or a sense of distance from others.  He said that he was afraid that he might get into a fight, but reported that his last fight was 11 years ago.  He also reported occasional startled response to loud noises, but said that it was rare and that he was security minded in public.  He said that he was not sure whether he had any panic attacks.  

In discussing his childhood, the Veteran reported that he missed a lot of school due to illness, and that he didn't do well in school and was always in trouble for fighting which led to frequent expulsions.  He dropped out of school in the eighth grade, but eventually got his GED after service and then completed two and a half years of college.  He was encouraged to become a meat cutter by a friend in service and worked in that capacity at local grocery stores for 35 years after service.  He said that he typically lost his jobs when the businesses failed or merged and not because of performance problems or fighting, though he acknowledged that he came close to hitting a store manager once.  He said that he stopped working in 2006 and took Social Security disability due to mental illness.  The Veteran reported that he had very little energy and that his chronic, multiple joint pains and general poor health prevented him from working, doing household chores or working on his car.  He said that had no trouble keeping up with his hygiene, but was not much for cooking and goes into town a couple of times a week for breakfast.  He reported having one friend that he can trust and said that he visited with him a few times a week and that they sometimes go fishing.  The Veteran reported that he sees a private psychiatrist about once a month and that a doctor who treats him for his physical ailments had recently started him on some type of medication for his PTSD, but couldn't recall the name of the drug.  

On mental status examination, the Veteran was clean and well groomed, and his speech was normal in rate, tone, rhythm and volume.  He was alert and well oriented and his thought processes were logical and linear, but seemed concrete and a bit vague at times. His memory and recall was intact and his concentration was good.  The examiner indicated that the Veteran described possible auditory hallucinations, although these seemed to occur more often in noisy areas and that they might be within the range of normal experience.  The Veteran reported occasional paranoia in the sense that he sometimes felt that snipers were in trees, but no systematized delusions.  There was no suicidal or homicidal ideations and his insight and judgment was fairly good.  The Veteran's mood was euthymic with occasional depression or anxiety.  The diagnoses included PTSD, by history and alcohol abuse in partial remission.  The GAF score was 58.  

The examiner indicated that service connection was established for PTSD and noted that the Veteran described a fuller constellation of symptoms for PTSD in previous interviews.  Therefore, she would not contest the historical diagnosis.  However, the examiner noted that the Veteran did not endorse significant avoidance apart from diminished interests, and did not fully meet criterion C for a diagnosis of PTSD.  The examiner also noted that there was an acknowledged history of excessive fighting since childhood, and that this may be related to personality issues rather than directly to PTSD.  Given the foregoing, the examiner opined that the Veteran no longer met the criterion for a diagnosis of PTSD, but that he had residual effects of the illness.  

In addressing the Veteran's employability due to his PTSD, the examiner noted that the Veteran had a long history of employment in the same field with little evidence of job performance difficulties due to symptoms of PTSD or alcohol abuse, and that most of the information of record indicated that his employment was terminated primarily because of physical problems.  The examiner opined that the Veteran's employment was only nominally affected by his PTSD, and that his alcohol abuse was not currently active and should not substantially affect his employability.  

The evidentiary record also includes numerous VA outpatient notes dated from 2000 to 2010, showing treatment for various maladies, including psychiatric counseling.  The Veteran's complaints and the clinical findings on the outpatient notes, however, were not significantly different from those reported on the December 2008 VA examination discussed above.  In general, the treatment notes showed that the Veteran's affect was mood congruent, that there were no suicidal or homicidal ideations, and that his mood was no more than moderately depressed.  The Veteran reported that he thought about Vietnam on a daily basis and had a history of violent thoughts and impulses, but denied any specific incidents of violence or inappropriate behavior.  

More specifically, it is seem that prior to March 2002, the records showed that the Veteran was working two jobs as a meat cutter and that he was worried about losing his jobs if the businesses closed.  He was out of work for several months in 2002 because one employer closed the business and the other was bought out.  Outpatient notes from July 2002 to August 2003, showed that the Veteran was working part-time but had significant problems functioning due to multiple physical disabilities.  On the latter occasion, the Veteran was depressed and his affect was constricted due to his physical problems, but he denied any suicidal or homicidal ideations.  The assessment was dysthymic disorder.  When seen in May 2003, the Veteran reported that he did not feel that he needed any medication for his depressive symptoms.  

The clinical findings on private psychiatric examinations for Social Security disability in March 2003 and November 2006, were not significantly different from the VA outpatient notes and December 2008 VA examination.  The Veteran was alert, well oriented, and cooperative and his hygiene was good.  He reported flashbacks from Vietnam, mood swings, occasional depression, but denied any suicidal or homicidal ideations.  His memory was clear and there was no threatening behavior toward himself or others.  The psychologist in March 2003, stated that there was no significant difficulty with the Veteran's PTSD symptoms at that time.  The diagnoses included depressive disorder, not otherwise specified (NOS), and the GAF score was 70.  The diagnoses in November 2006 was mild PTSD and dysthymic disorder, NOS, and the GAF score was 70.  On the latter occasion, the psychiatrist commented that the Veteran had physical problems and PTSD off and on that were moderately controlled to the degree that he was able to hold a part-time job at that time.  Despite these findings, a determination by the Social Security Administration (SSA), dated in December 2006, found the Veteran was disabled for SSA purposes since December 2002, due to anxiety disorder (PTSD) and affective disorders.  

As an initial matter, the Board observes that the Veteran has been evaluated as having a GAF score between 50 and 70.  A GAF score ranging from 41 to 50 is contemplated for serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning.  A GAF score between 61 and 70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft with the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See 38 C.F.R. §§ 4.125, 4.130 (incorporating the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition of the American Psychiatric Association in the rating schedule).  

Concerning the GAF score of 50 assigned by the QTC examiner in April 2004, the Board notes that score appears to have been based primarily on the Veteran's self-described symptoms which, as discussed above, were inconsistent with the symptoms he reported on nearly all other occasions as well as the actual clinical findings described on all of the medical reports and examinations of record.  That is, a GAF score between 41 and 50 contemplates a level of impairment of serious symptoms (such as, suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  However, the mental status findings showed that the Veteran was well oriented and goal directed and that his judgment, insight, and cognition were intact.  The Veteran has never reported any obsessional rituals, and he has specifically denied any suicidal or homicidal ideations.  

While the Board has considered the degree of functioning as evidenced by all of the reported scale scores, they are but one factor for consideration in assigning a rating in this case.  As outlined above, the Board finds that when all of the evidence and findings contained therein are considered, including the degree of functioning as evidenced by these reported scales, the Board concludes that the Veteran has not been shown to have met the criteria for an evaluation in excess of 50 percent for PTSD at anytime during the pendency of this appeal.  

The Veteran's principal symptomatology includes intrusive thoughts on a daily basis and no more than moderate depression.  Despite these problems, the Veteran worked as a meat cutter for some 35 years until 2002 when the business ceased to exist.  Although the Veteran was found to be disabled by the SSA in 2006 due primarily to PTSD, the clinical findings on all of the medical reports of record, including the psychiatric evaluations conducted specifically for the Social Security determination do not reflect a level of severity that even remotely suggest that his PTSD is severely disabling or that he is unable to work due to his PTSD.  

The objective findings on all of the medical reports of record showed that the Veteran was well oriented and that his thought processes were logical, coherent and goal directed.  The medical reports do not reflect any impairment of thought process or communication, inappropriate or ritualistic behavior, danger of hurting himself or others, or an inability to perform the routine activities of daily living due to his PTSD.  Further, the Veteran has never displayed any evidence of disorientation or any perceptual disturbances or dissociative phenomena.  In short, the evidence does not show that the Veteran's psychiatric symptoms are significantly disabling or cause more than moderate impairment.  

As discussed above, the clinical findings on all of the medical reports of record during the pendency of the appeal were not materially different.  While the Veteran reported intrusive thoughts, occasional startled response, rare nightmares and depression, the mental status findings showed that he was cooperative, alert and well oriented.  Although the Veteran alleges that he is socially withdrawn and prefers to stay home and watch TV, he has a good relationship with his family members, has no difficulty interacting with his neighbor who works on his automobile, and goes fishing with his close friend.  He reported no significant difficulties with his peers during his 35 years working as a meat cutter, and reported that he eats at a local diner on a regular basis.  

That is not to say, however, that the Veteran is not impaired by his PTSD.  Rather, the clinical notes show that he continues to have intrusive thoughts about his experiences in Vietnam daily.  While the evidence suggests that the Veteran has been able to control his symptoms to some extent, the Board does not discount the effect of his intrusive thoughts and depression on his daily life.  The fact that the Veteran is able to deal with his symptoms through monthly counseling and medication does not diminish the degree of his psychiatric impairment.  

The evidence required to warrant a grant of disability benefits does not have to be conclusive.  The question is whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The material question at issue is whether the Veteran has sufficient occupational and social impairment to disrupt his performance of occupational tasks to the extent set forth in the rating criteria described above for an evaluation in excess of 30 percent prior to December 18, 2008.  38 C.F.R. § 4.130 (2011).  

After reviewing the evidence of record, the Board concludes that the Veteran's psychiatric disability picture more closely approximates the criteria for a 50 percent schedular rating, and no higher from the date of his original claim.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Finally, the potential application of various provisions of Title 38 of the Code of Federal Regulations has also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds that the rating schedule contemplates the Veteran's symptoms, and he has not demonstrated any so as to render impractical the application of the regular rating schedule standards.  Under these circumstances, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Defective Hearing

Under the rating schedule, evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests, together with the average hearing threshold levels as measured by puretone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability for bilateral service-connected hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87 and Codes 6100-6110.  Disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

When the puretone thresholds at each of the four frequencies of 1,000, 2,000, 3,000, and 4,000 Hz are 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either on Table VI or Table VIA, whichever results in a higher evaluation.  Each ear will be evaluated separately.  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either on Table VI or Table VIA, whichever results in a higher evaluation.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2011).  

The Veteran believes that his hearing loss is more severe than is reflected by the 20 percent evaluation currently assigned and believes that a higher evaluation should be assigned.  

On VA (QTC) audiological examination in July 2005 showed puretone threshold, in decibels, were as follows:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
20
35
85
70
53
LEFT
20
65
90
75
63

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 84 percent in the left ear.  

On VA (QTC) audiological examination in April 2006 puretone threshold, in decibels, were as follows:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
20
35
85
75
54
LEFT
20
60
85
80
61

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.  

In this case, the audiometric findings from the two VA (QTC) audiological examinations during the pendency of this appeal were not materially different and, when considered in light of the rating criteria, do not warrant the assignment of an evaluation in excess of 20 percent.  In fact, the findings do not support the assignment of a rating in excess of 10 percent.  

The audiological examination which revealed the most severe hearing loss during the pendency of this appeal was in July 2005.  At that time, the pure tone threshold average on the right, achieved by adding the loss at 1,000, 2,000, 3,000, and 4,000 Hz and dividing by four, was 53.  The percent of discrimination was 92.  By intersecting the column in Table VI (38 C.F.R. § 4.85) for average puretone decibel loss falling between 50 and 57 with the line for percent of discrimination from 92 and 100, the resulting numeric designation for the right ear is I.  

The average puretone decibel loss for the Veteran's left ear, achieved by adding the loss at 1000, 2000, 3000, and 4000 Hz and dividing by four, was 63.  The percent of discrimination was 84 percent.  The resulting numeric designation for the left ear is III.  

Reference is then required to Table VII (38 C.F.R. § 4.85) for assignment of a percentage evaluation and assignment of a diagnostic code.  Based on the numeric designations for each ear, the point of intersection on Table VII requires assignment of a noncompensable evaluation under Diagnostic Code (DC) 6100.  

The regulations also include provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning that these veterans experience.  38 C.F.R. § 4.86(a), provides that if puretone thresholds at each of the four frequencies of 1,000, 2,000, 3,000, and 4,000 Hz are 55 decibels or more, an evaluation can be based either on Table VI or Table VIA, whichever results in a higher evaluation.  This provision corrects for the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible), the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  

However, in this case, puretone thresholds were not 55 decibels or more at each of the four frequencies in either ear.  Therefore, application of § 4.86(a) does not apply.  

The second provision for evaluating veterans with certain patterns of hearing impairment that cannot be accurately assessed under § 4.85, provides that when the puretone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman Numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  

In this case, the audiological findings from the July 2005 or April 2006 QTC examinations do not satisfy the provisions of § 4.86(b).  Thus, application of this provision for exceptional patterns of hearing impairment is not warranted.  

Finally, because no examiner certified that the use of the speech discrimination test is not appropriate because of language difficulties, or inconsistent speech discrimination scores, etc., evaluating the Veteran under Table VIa, considering only puretone threshold average is not indicated.   

In the instant case, while the Veteran is currently assigned a 20 percent evaluation for his bilateral defective hearing, the diagnostic findings from the two VA audiological examinations conducted during the pendency of this appeal do not show a hearing loss to a degree which would warrant the assignment of even a compensable evaluation.  Accordingly, there is no basis under the applicable criteria for the assignment of an evaluation in excess of 20 percent.  

In determining whether a higher rating is warranted for a disease or disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the Board sympathizes with the Veteran's difficulties due to his hearing loss, we are constrained to abide by VA regulations.  

Extra-schedular considerations

The Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this case, the Board finds that the manifestations of the Veteran's hearing loss are consistent with the schedular criteria, and there is no persuasive evidence that any manifestations related to the service-connected disability are unusual or exceptional.  Here, the schedular rating criteria more than adequately contemplates the impairment caused by the Veteran's hearing loss throughout the entire period of this appeal.  In view of this, referral of this case for extraschedular consideration is not in order.  See Thun, 22 Vet. App. 111 (2008); Floyd, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

Tinnitus

In this case, while the Veteran contends that a higher evaluation should be assigned for tinnitus, he has not offered any specific argument or present any objective evidence as to why a higher evaluation should be assigned.  The Veteran did not address this issue at the hearing before the undersigned in September 2011, nor has he argued that his tinnitus has resulted in marked interference with employment or necessitated frequent periods of hospitalization.  

Tinnitus is evaluated under Diagnostic Code 6260, which was revised effective June 23, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2011); see also Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006).  As the Veteran is assigned the maximum available schedular rating, an increased evaluation is denied.  Moreover, since the rating schedule criteria contemplated the Veteran's symptoms, the record does not reflect any periods of hospitalization for tinnitus, nor has the Veteran presented any evidence that his tinnitus interfered with his employment, referral of this case to the Director of the VA Compensation and Pension Service for extraschedular consideration is not in order.  

TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  

In this case, the Veteran does not meet the schedular criteria for TDIU.  The Veteran's service-connected disabilities include PTSD; rated 50 percent disabling, defective hearing; rated 20 percent disabling, and tinnitus, rated 10 percent disabling; the combined rating is 60 percent.  Therefore, the Veteran does not meet the threshold requirements for TDIU.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating is in order when there exists such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  

For the reasons discussed above, the Board finds that the evidence does not present any unusual factors that might serve as a predicate for a finding of unemployability due individually to the Veteran's service-connected PTSD, defective hearing and tinnitus.  The Veteran has not been hospitalized for any problems related to his service-connected disabilities, and does not require regular psychiatric counseling or relevant treatment.  

The Board is cognizant that the Veteran was found to be disabled by the Social Security Administration in 2006.  Although SSA determinations regarding disability may be relevant in VA disability determinations, they are not binding on the VA.  Pierce v. West, No. 97-7067 (Fed. Cir. Mar. 16, 1998) (unpublished decision).  

In this case, while the SSA found that the Veteran was unemployable due to his PTSD and affective disorders, the severity of his PTSD, as reflected in all of the medical reports of record, including the two psychiatric evaluations conducted specifically for the SSA determination in 2006, did not show that his PTSD symptoms were so disabling as to rendered him unemployable.  As discussed in connection with the PTSD claim above, the clinical findings and the examiner's assessments on the two SSA psychiatric examinations in 2003 and 2006 showed that the Veteran's PTSD symptoms were no more than mild.  In fact, the SSA examiners assigned the same GAF scores of 70 on each occasion, which contemplates mild symptoms or difficulty in social or occupational functioning, but generally functioning pretty well with some meaningful interpersonal relationships.  See 38 C.F.R. §§ 4.125, 4.130 (incorporating the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition of the American Psychiatric Association in the rating schedule).  While the SSA also obtained and considered the Veteran's VA treatment records, those reports did not indicate or otherwise suggest that the Veteran's PTSD symptoms were so disabling as to render him unemployable.  Thus, it is not readily apparent as to how that agency came to the conclusion that the Veteran was unemployable by reason of his PTSD.  

Additionally, the evidence shows that at various times throughout the appeal, the Veteran reported that his PTSD did not have any significant affect on his employment during the 35 years that he worked as a meat cutter, and that the only time that he was out of work was after his foot surgery in 2000, and when the businesses where he was employed closed or were sold.  The medical reports shows that the Veteran has numerous maladies unrelated to his service-connected PTSD which significantly limited his physical activities.  In fact, when examined by VA in December 2008, the Veteran reported that his physical disabilities were the primary cause of his restricted activities and his inability to work, do household chores or work on his automobiles.  

Furthermore, the question as to whether the Veteran's PTSD rendered him unemployable was specifically addressed by the VA examiner in December 2008.  The examiner included a detailed description of the Veteran's medical and employment history, current complaints and the clinical findings on examination and opined that his employment was only nominally affected by his PTSD.  The Board finds that the VA examiner's assessment was consistent with the Veteran's reported symptomatology and the clinical findings shown on the VA and private evaluations throughout the appeal and do not suggest that his PTSD alone, or in conjunction with his hearing loss and tinnitus, render him unemployable.  

While the Board does not dispute that the Veteran experiences some impairment due to his service-connected disabilities, the degree of impairment is adequately reflected by the current combined schedular rating of 60 percent.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  However, the Veteran's service-connected disabilities have not been so severely disabling as to have rendered him or the average person similarly situated unable to secure or follow substantially gainful employment, nor does the evidence of record reflect that his service-connected disabilities would render him individually unable to follow any substantially gainful occupation.  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU.  As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 53-56.  Accordingly, the appeal is denied.  


ORDER

Service connection for a low back disability is denied.  

Service connection for a bilateral foot disability is denied.  

Service connection for a bilateral leg disability is denied.  

Service connection for a bilateral hip disability is denied.  

Service connection for a liver disorder is denied.  

Service connection for a respiratory disorder, including asthma and chronic obstructive pulmonary disease (COPD) is denied.  

Service connection for a thyroid disorder is denied.  

Service connection for hypertension is denied.  

Service connection for a skin disorder is denied.  

Service connection for arthritis is denied.  

An initial schedular evaluation of 50 percent, and no greater, for PTSD is granted, subject to VA laws and regulation concerning payment of monetary benefits.  

An evaluation in excess of 20 percent for bilateral defective hearing is denied.  

An evaluation in excess of 10 percent for tinnitus is denied.  

Entitlement to TDIU is denied.  




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


